Citation Nr: 1014231	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  96-43 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for status postoperative total right knee arthroplasty.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for numbness of the 
right leg secondary to service-connected scoliosis of the 
upper lumbar spine. 

4.  Entitlement to service connection for numbness of the 
right arm secondary to service-connected scoliosis of the 
dorsal spine. 

5.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the right knee.

6.  Entitlement to an initial rating higher than 10 percent 
for depression.

7.  Entitlement to an initial rating higher than 10 percent 
prior to October 20, 2003, for residuals of a left knee 
injury, and a rating higher than 20 percent since.
8.  Entitlement to an initial rating higher than 10 percent 
prior to October 20, 2003, for residuals of a right hip 
injury, and a rating higher than 20 percent since.

9.  Entitlement to an initial compensable rating for a muscle 
tear of the right knee (muscle group XIV).

10.  Entitlement to an initial rating higher than 10 percent 
for hepatic porphyria with a history of rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to August 
1957.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from various rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In May 2005, the RO assigned a 30 percent rating 
for the Veteran's right knee disability prospectively 
effective as of May 1, 2006, upon termination of a temporary 
100 percent rating due to surgery for total replacement of 
this knee with prosthesis.



In May 2009 the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  In particular, the 
Board determined the Veteran needed to be reexamined for 
VA compensation purposes because he had not been examined 
since his total right knee replacement.  This examination was 
performed in July 2009 and, after considering the results of 
it and the other evidence on file, the AMC issued a 
supplemental statement of the case (SSOC) in October 2009 
continuing to deny a rating higher than 30 percent for this 
right knee disability.  The AMC has since returned the file 
to the Board for further appellate consideration of this 
claim.

The several other claims listed also were denied by the RO in 
either March 2005 or October 2005, and although the Veteran 
- through his attorney at the time, responded to those 
decisions by submitting timely notices of disagreement 
(NODs), the RO has not provided him a statement of the case 
(SOC) concerning these issues.  So the Board must remand, 
rather than merely refer, these other claims to the RO via 
the AMC.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

The Veteran's right knee disability is manifested by mild 
pain and weakness, range of motion from zero degrees of 
extension to 80 degrees of flexion, and mild instability.  
Since the knee has been totally replaced with prosthesis, 
he no longer has arthritis.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for status postoperative total right knee arthroplasty.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 
5261 and 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will try and 
obtain; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.  In this 
particular case at hand, the Veteran was provided notice of 
the VCAA in letters dated in December 2005 and January 2006.  
These VCAA letters indicated the types of information and 
evidence necessary to substantiate his increased-rating 
claim, and the division of responsibility between him and VA 
in obtaining this supporting evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  In June 2006, he also 
received Dingess notice concerning the downstream disability 
rating and effective date elements of his claim.

The Board is aware that neither of those VCAA notice letters 
was issued prior to the RO initially adjudicating the claim 
in May 2005 - which, as mentioned, is the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  But since providing this required notice, 
the AMC has readjudicated the claim in the October 2009 SSOC.  
And it is important to reiterate this because, as mentioned, 
the Federal Circuit Court held that a SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO/AMC has 
obtained all available pertinent records he and his 
representative identified as relevant to the claim.  In an 
April 2006 letter, the RO notified the Veteran that it had 
contacted Hickory Family Practice on two prior occasions in 
February 2006 in an attempt to obtain medical records.  
However, that facility had responded to both requests by 
stating, "[w]e do not have records of this patient."  Thus, 
no further attempts to obtain these records are required 
because any additional attempts would be futile.  38 C.F.R. 
§ 3.159(c)(1).

And as already alluded to, following and as a result of the 
Board's May 2009 remand, the Veteran was afforded a VA 
compensation examination in July 2009 to reassess the 
severity of his right knee disability since the total right 
knee arthroplasty.  The findings of this examination contain 
the information needed to properly evaluate the severity of 
this disability in relation to the applicable 
rating criteria.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or Court.

II.  Increased Rating for Status 
Postoperative Total Right Knee 
Arthroplasty

The record shows the Veteran developed degenerative joint 
disease, i.e., arthritis in his right knee as a result of his 
service-connected gunshot wound involving his left lower 
extremity and foot.  Consequently, the RO granted service 
connection for degenerative joint disease of the right knee 
and initially assigned a 10 percent disability rating as of 
August 21, 2003.  See 38 C.F.R. § 3.310.  Unfortunately, 
the Veteran's right knee disability subsequently worsened in 
the next two years requiring total right knee arthroplasty in 
March 2005.

In April 2005, the Veteran filed a claim for increased 
compensation benefits.  In May 2005, the RO assigned a 
temporary 100 percent rating for his right knee disability 
from March 1, 2005 until April 30, 2006.  The authority for 
doing that comes from Diagnostic Code (DC) 5055, which 
provides for a 100 percent disability rating for one year 
following a knee replacement.  38 C.F.R. § 4.71, DC 5055.  
The RO assigned a 30 percent rating for the right knee 
disability, prospectively effective as of May 1, 2006, upon 
termination of this temporary 100 percent rating.  Therefore, 
the issue on appeal is whether the Veteran has been entitled 
to a rating higher than 30 percent since May 1, 2006.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

But the Court also has explained that, in determining the 
present level of disability, it may be necessary to "stage" 
the rating if the factual findings show distinct time periods 
where the service-connected disability has exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before 
the claim was filed until VA makes a final decision on the 
claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

According to DC 5055, following the termination of the 
temporary 100 percent rating, a 60 percent rating is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  Otherwise, with intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability will 
be rated by analogy to DCs 5256, 5261 or 5262.  However, 
the minimum rating is 30 percent.  38 C.F.R. § 4.71a, DC 
5055.

Diagnostic Code 5256 pertains to ankylosis of the knee.  
38 C.F.R. § 4.71a, DC 5256.  Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (quoting from Stedman's Medical 
Dictionary 87 (25th ed. 1990).

A 30 percent rating is assigned if the knee is ankylosed at a 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  Also, a 40 percent rating is 
assigned if the knee is ankylosed in flexion between 10 and 
20 degrees; a 50 percent rating is assigned if the knee is 
ankylosed between 20 and 45 degrees; and a 60 percent rating 
is assigned for extremely unfavorable ankylosis of the knee 
at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 
5256.

Diagnostic Code 5261 pertains to limitation of extension of 
the knee.  This code provides that extension limited to 45 
degrees warrants a 50 percent rating; extension limited to 30 
degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R. § 4.71a, DC 5261.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  This code provides a 30 percent rating for malunion 
of the tibia and fibula with marked knee or ankle disability.  
A 40 percent rating is warranted for nonunion of the tibia 
and fibula with loose motion, requiring a brace.  38 C.F.R. § 
4.71a, DC 5262.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating higher than 30 percent for the Veteran's 
right knee disability.  That is to say, there is no evidence 
that his right knee disability, since the knee replacement, 
has been manifested by severely painful motion or severe 
weakness (DC 5055); ankylosis (DC 5256); limitation of 
extension to 30 degrees or less (DC 5261); or nonunion of the 
tibia and fibula with loose motion, requiring a brace (DC 
5262).

The only relevant evidence in making this important 
determination is the July 2009 VA examination report.  This 
report shows that his right leg and knee demonstrated range 
of motion from zero degrees of extension to 80 degrees of 
flexion.  So although he does not have full - meaning 
normal, range of motion in this knee, which is from 0 degrees 
of extension to 140 degrees of flexion (see 38 C.F.R. § 4.71, 
Plate II), this knee obviously is not ankylosed.  It is worth 
reiterating in this regard that ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See again Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996); but see, too, Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the Veteran has maintained a quantifiable measure of 
range of motion in this knee - albeit, again, though not 
full or complete range of motion, by definition, this knee is 
not ankylosed.  Hence, a disability rating higher than 30 
percent is not warranted under DC 5256.

Also, the fact that there is full extension of this knee - 
to 0 degrees, precludes assigning a disability rating higher 
than 30 percent under DC 5260.  Moreover, this also precludes 
assigning separate ratings for limitation of extension and 
flexion of this knee, under DCs 5261 and 5260, respectively, 
even though of the same joint.  See VAOPGCPREC 9-2004 
(September 17, 2004).

It further deserves mentioning that, neither severely painful 
motion nor severe weakness is shown to otherwise warrant a 
higher 60 percent rating under DC 5055.  The July 2009 VA 
examiner noted that pain was only present at 80 degrees of 
flexion - meaning not until the endpoint of the Veteran's 
flexion, and that only mild quadriceps weakness (grade 5- 
with knee pain) was observed, and that motion of the right 
leg did not change after repetitive movements due to pain, 
incoordination, or excess fatigability.  See also 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

There is no evidence the Veteran's right knee disability is 
manifested by nonunion of the tibia and fibula with loose 
motion, requiring the use of a brace.  DC 5262.  Although he 
wears a brace on his right knee - apparently for stability, 
it is not for nonunion of the tibia and fibula with loose 
motion.  A bone scan performed in June 2006, shortly after 
the termination of the temporary 100 percent rating for his 
knee replacement, revealed possible loosening verus prolonged 
bone remodeling, with no evidence of infection.  But there 
was no reference to nonunion of the tibia and fibula, as 
required for a rating higher than 30 percent under DC 5262.  
Further, the July 2009 VA examiner commented that X-rays 
showed:  (i) the right total knee arthroplasty; (ii) a mild 
lucency beneath the tibial component, which had not 
significantly changed; (iii) an increased lucency beneath the 
anterior aspect of the femoral component, felt to be related 
to the projections; (iv) a persistent marked lateral patellar 
tilt; (v) and a small supra-patellar effusion.  Since there 
is no reference to nonunion of the tiba and fibula, a 
disability rating higher than 30 percent is not warranted 
under DC 5262.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings 
under Diagnostic Code 5257 because it is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  So VA's Office of General Counsel has 
clarified that compensating a claimant for separate 
functional impairment under DCs 5257 and 5003 does not 
constitute pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  In this 
opinion, VA's General Counsel held that a Veteran who has 
arthritis under DC 5003 and instability of the knee under 
DC 5257 may be rated separately, provided that a separate 
rating is based on additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that if a Veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
also could be based on painful motion under 38C.F.R. § 4.59.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).



The Veteran's right knee disability was at least partly rated 
on the basis of arthritis in past adjudications, as evidenced 
by the characterization of this disability as involving 
degenerative joint disease.  But the knee since has been 
completely replaced with a prosthesis, which, as explained, 
was the basis for assigning the temporary 100 percent rating 
for one year after that surgery under DC 5055.  
So the Veteran's right knee disability is no longer ratable 
under DC 5003 for arthritis because the knee has been 
replaced with a prosthesis such that he no longer has 
arthritis in this knee.  Hence, although he wears a brace on 
this knee, apparently for instability, he cannot receive a 
separate rating under DC 5257.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for the Veteran's right knee disability, status post 
arthroplasty.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

III.  Consideration of an Extra-schedular Evaluation

The Board also finds that the schedular 30 percent rating 
assigned for the Veteran's right knee disability is not 
inadequate, such that the claim should be referred to the 
Under Secretary for Benefits or the Director of Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, there 
is no evidence that his right knee disability has 
independently caused marked interference with employment or 
has required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



The Veteran has not been hospitalized for his right knee 
disability since he underwent the arthroplasty in March 2005.  
The record also shows that he retired in 1988 because of his 
age, rather than on account of his right knee disability.  
Under these circumstances, this case does not warrant an 
extra-schedular referral.  See Thun v. Peake, 22 Vet. App. 
111 (2008); see also 38 C.F.R. § 4.1 (indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  Indeed, as the Court reiterated in Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), the disability rating, 
itself, is recognition that industrial capabilities are 
impaired.


ORDER

The claim for a rating higher than 30 percent for the right 
knee disability, status post arthroplasty, is denied.


REMAND

In a March 2005 rating decision, the RO denied service 
connection for prostate cancer, a disability involving 
numbness of the right leg secondary to service-connected 
scoliosis of the upper lumbar spine, and a disability 
involving numbness of the right arm also secondary to 
service-connected scoliosis of the dorsal spine.  The RO also 
granted service connection for degenerative joint disease of 
the right knee and for depression, assigning a 10 percent 
rating for each disability.  In response, the Veteran, 
through his attorney at the time, filed a timely NOD in 
September 2005 concerning the denial of service connection 
for prostate cancer, numbness of the right leg, and numbness 
of the right arm.  He also disagreed with the initial 
10 percent ratings assigned for the degenerative joint 
disease in his right knee and for his depression.  

In a subsequent October 2005 rating decision, the RO:  (i) 
granted service connection for residuals of a left knee 
injury, assigning an initial 10 percent rating prior to 
October 20, 2003, and a 20 percent rating since; (ii) granted 
service connection for residuals of a right hip injury, 
assigning an initial 10 percent prior to October 20, 2003, 
and a 20 percent rating since; (iii) granted service 
connection for a muscle tear of the right knee (muscle group 
XIV), assigning an initial noncompensable rating; and (iv) 
granted compensation pursuant to 38 U.S.C.A. § 1151 for 
hepatic porphyria with a history of rash, assigning an 
initial 10 percent rating.  And again, through his attorney 
at the time, the Veteran responded by filing a timely NOD in 
March 2006 by requesting higher ratings for each of these 
disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

Although he has filed timely NODs concerning these claims, 
the Veteran has not been provided a SOC concerning these 
additional issues.  He is entitled to this procedural due 
process.  So the Board must remand, rather than merely refer, 
these additional claims.  See 38 C.F.R. §§ 19.9, 20.201 
(2009); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  And after 
receiving an SOC concerning these additional claims, he also 
must be given an opportunity to perfect a timely appeal of 
these additional claims by also filing a timely substantive 
appeal (e.g., VA Form 9 or equivalent).  38 C.F.R. § 20.200; 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  See also 
Bowles v. Russell, 551 U.S. 205 (2007) and In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a timely NOD, SOC, and VA 
Form 9 [substantive appeal], the Board is not required, and 
in fact, has no authority, to decide the claim).  But see, 
too, Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 
38 U.S.C. § 7105(d)(3) does not operate as a mandatory 
jurisdictional bar precluding the Board from considering an 
appeal where the substantive appeal is untimely, rather, in 
light of the use of the term "may" in this statute, just 
gives the Board this discretionary authority not to).



Accordingly, these several other claims are REMANDED for the 
following additional development and consideration:

Send the Veteran a SOC addressing the 
following additional claims:  (i) 
entitlement to service connection for 
prostate cancer; (ii) entitlement to 
service connection for numbness of the 
right leg secondary to service-connected 
scoliosis of the upper lumbar spine; 
(iii) entitlement to service connection 
for numbness of the right arm secondary 
to service-connected scoliosis of the 
dorsal spine; (iv) entitlement to an 
initial rating higher than 10 percent for 
degenerative joint disease of the right 
knee; (v) entitlement to an initial 
rating higher than 10 percent for 
depression; (vi) entitlement to an 
initial rating higher than 10 percent 
prior to October 20, 2003, for residuals 
of a left knee injury, and a rating 
higher than 20 percent since; 
(vii) entitlement to an initial rating 
higher than 10 percent prior to October 
20, 2003, for residuals of a right hip 
injury, and a rating higher than 20 
percent since; (viii) entitlement to an 
initial compensable rating for a muscle 
tear of the right knee (muscle group 
XIV); and (ix) entitlement to an initial 
rating higher than 10 percent for hepatic 
porphyria with a history of rash.

Also advise the Veteran that he still 
needs to file a timely substantive appeal 
(VA Form 9 or equivalent statement), in 
response to the SOC, to perfect an appeal 
to the Board concerning these several 
additional claims.

Only the claims for which he perfects an 
appeal concerning should be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


